Citation Nr: 0503277	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-15 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
asthmatic bronchitis.

2.  Entitlement to a rating in excess of 20 percent for low 
back strain.

3.  Entitlement to a rating in excess of 10 percent for 
chronic hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1988 to April 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In March 2003, the RO assigned increased 
evaluations of 60 percent for asthmatic bronchitis, and 20 
percent for low back strain.  The appeal remains pending 
because the maximum schedular ratings were not assigned.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  



FINDINGS OF FACT

1.  The veteran's asthmatic bronchitis does not demand the 
daily use of systemic high dose corticosteroids or immuno-
suppressive medications.

2.  The veteran's service-connected low back strain does not 
manifest as severe lumbosacral strain, with a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion; or severe 
limitation of motion; or unfavorable ankylosis of the entire 
cervical spine, or, forward flexion of the thoracolumbar 
spine 30 degrees or less, or, favorable ankylosis of the 
entire thoracolumbar spine.

3.  The veteran's service-connected hypertension does not 
manifest with predominant diastolic pressure of 110 or more, 
or systolic pressure of 200 or more.	 





CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 60 
percent rating for asthmatic bronchitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.14, 4.97, Diagnostic Code 6603 (2004).

2.  The criteria for assignment of a rating in excess of 20 
percent for low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-5243 (2004).

3.  The criteria for assignment of a rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.14, 4.104, Diagnostic Code 7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.

VA fulfilled its duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim in July 2003 and February 2004 notice letters.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Both letters noted 
the veteran's pending claims for increased ratings, and 
provided the substantive standard to validate that type of 
claim.  The latter letter referred the veteran to a statement 
of the case and a supplemental statement of case for lists of 
evidence VA used in its decisions.  In both letters, VA 
indicated which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, should the veteran indicate 
he had additional evidence to submit .  

Both notice letters were issued after the February 2002 
rating decision.  Though the veteran's right to content-
complying VCAA notice as per Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), was fulfilled, Pelegrini recognizes that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefit.  In this case, the timing of the 
letters did not comply with this rule.  

A notice error of this kind may be non-prejudicial to a 
claimant.  In reviewing AOJ determinations on appeal, the 
evidence of record is reviewed on a de novo basis.  Thus, it 
is appropriate to consider whether the failure to provide a 
pre-AOJ initial adjudication constitutes harmless error, 
especially because an AOJ determination that is "affirmed" 
by the Board is subsumed by the appellate decision and 
becomes the single and sole decision of the Secretary in the 
matter under consideration.  See 38 C.F.R. § 20.1104.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Here, any defect with respect to the timing of the VCAA 
notice requirement is harmless error.  Although the notices 
provided to the veteran were not given prior to the first AOJ 
adjudication of the claim, after providing notice, the AOJ 
readjudicated the case and provided a July 2004 supplemental 
statement of the case to the veteran.  The claimant has been 
presented with opportunities to submit evidence and argument 
in support of his claim, and to respond to VA notices.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In this case, VA obtained evidence from its 
examinations in January 2000, December 2001 and December 
2002.  Also of record are the following:  May 1991 to August 
1999 records from the El Paso VA Medical Center; January 2000 
to November 2001 treatment records from the Phoenix VA 
Medical Center; private medical records from Scottsdale 
Healthcare dated December 2001 to May 2002; a transcript from 
a hearing before Decision Review Officer in November 2002; 
and treatment reports from Pawan Jain, M.D., dated July 2003.  
The record also contains various documents relating to the 
veteran's individual unemployability claim, which was granted 
in August 2003 based primarily upon the 60 percent evaluation 
for asthma, and its impact on the veteran's ability to follow 
substantially gainful employment.   

For all the foregoing reasons, VA fulfilled its duties to the 
veteran for this appeal.

I.  Facts

It is noted at the outset that 38 C.F.R. § 4.1 requires, for 
the purposes of evaluation, that each disability be viewed in 
relation to its history.  Thus, facts preceding the veteran's 
October 2001 claim will be related to ensure that the various 
disabilities are placed in context.  

Asthmatic Bronchitis

Of record is a January 1997 prescription for an Albuterol 
inhaler for two puffs by mouth five minutes apart every four 
hours as needed.  November 1997 VA progress notes reported 
that the veteran had had asthma attacks recently, and was 
using the inhaler more often, sometimes three to four times a 
day.  

A January 1999 VA treatment report noted that the veteran 
carried a diagnosis of bronchial asthma, and that he had been 
on steroid inhalers in the past, and was currently on 
Proventil and using it frequently.  The physician's assistant 
continued Proventil, and added aerobid.  In August 1999, an 
outpatient report noted that veteran came in with breathing 
problems, and symptoms of a swollen throat.  The veteran was 
given nebulizer treatment with 0.5 ml Albuterol and 2.5. ml 
salin, a spacer for Proventil and instructions, Azmacort 
inhaler 2 puffs, and some amoxicillin.  

A September 1999 report noted that the veteran was placed on 
a flunosolide inhaler.  In December 1999, the veteran did not 
show for an appointment at the pulmonary clinic.  

At a January 2000 VA examination the veteran reported that he 
had daily symptoms of asthma, usually manifested by a 
heaviness in his chest, morning wheezing, and a morning cough 
with sputum.  Even at a baseline level, the veteran had to 
use his Albuterol inhaler just about every morning, and also 
in the evening.  The veteran had not been hospitalized for 
asthma, and had been to the emergency room for small volume 
nebulizer treatment twice in the last two years.  One time he 
received steroids.  In addition to Albuterol, the veteran 
recently started on a Flovent inhaler.  A Pulmonary Function 
Analysis revealed FEV-1 of 112 percent predicted and FEV-
1/FVC of 79 percent.  

As of August 2000, VA outpatient records showed that the 
veteran's current medications included Albuterol oral 
inhaler, fluticasone oral inhaler, and salmeterol inhaler.  A 
September 2000 notation indicated that the veteran's 
bronchial asthma was moderate persistent, and that the asthma 
had been under good control.  The veteran was instructed to 
use "rescue" doses of Albuterol 4-5 times a week.  The 
veteran had not been rinsing his mouth after Flovent use.  

A December 2000 notation indicated that the veteran was on 
Serevent, Albuterol, and Flovent inhalers, and had been well 
controlled in the past without need for Albuterol.   

In his October 2001 claim, the veteran stated that in 
addition to using Proventil, he used liquid Abuterol for 
extreme and acute asthma attacks.  He also used two steroid 
inhalers daily, Serevent and Flovent (two puffs in the 
morning and evening).  On two occasions, the veteran had 
taken steroid tablets, Methylprednisolone due to a fear of 
pneumonia, and Doxycycline Hyclate, an antibiotic for 
bronchitis.  

In February 2001, the veteran sought treatment for a sudden 
onset of shortness of breath, and the plan involved 
Albuterol/atrovent small volume nebulizer x1, and Albuterol 
metered dose inhaler two puffs x1.  A September 2001 
outpatient note reported the veteran's current medications, 
including Albuterol oral inhaler, inhale orally one to two 
puffs every four to six hours as needed.  A November 2001 
report noted that the veteran had been having asthma attacks 
for about two weeks, and that he had run out of medication.  
Medications were listed as Albuterol, Serevent, and Flovent.

A December 2001 VA examination noted the veteran's report of 
using Albuterol at least several times a day, as well as 
Flovent and Serevent.  If had ever been given prednisone or 
steroids, it had been many years.  A March 2002 note from the 
Phoenix VA Pulmonary Clinic stated the veteran had been out 
of Serevent for six to seven months, and as a result, he had 
been using Albuterol metered-dose inhaler two to three times 
a day, if not more, instead of one to two times a week.  He 
reported periodic nighttime awakenings with shortness of 
breath.  It appears that the examiner recommended the 
following:  Severent two puffs twice daily; Flovent two puffs 
daily; Albuterol two puffs every four hours; and Albuterol 
two puffs 30 minutes prior to exercise.  

A March 2002 addendum noted that the mild, persistent asthma 
was under excellent control while using Serevent and Flovent 
inhalers on a regular basis.  The veteran was to continue the 
regular use of these controller drugs for asthma 
indefinitely, and, as occasion required, Albuterol MDI for 
episodic attacks of asthma.  

At his November 2002 hearing before a Decision Review 
Officer, the veteran testified that he had been hospitalized 
for asthma, but he could not remember when.  The veteran 
stated that he used Flovent and Serevent in the morning and 
evening.  

A December 2002 VA examination assessed the veteran's asthma, 
and the examiner noted that the VA records did not reveal any 
emergency room visits since November 2001.  It appeared that 
the veteran had not visited the emergency room since the last 
asthma rating in December 2001.  The most recent detailed 
record of the veteran's asthma condition was in March 2002.  
A Pulmonary Function Analysis showed a FEV-1 of 106 percent 
predicted, and FEV-1/FVC of 86 percent.  The examiner also 
noted that the veteran had not received any oral or systemic 
steroids.  

Low Back Strain

The veteran underwent a June 1991 VA examination concerning 
his claim of service connection for a low back problem.  The 
veteran reported that he had begun to have pain after a 
ski/training injury.  Initially he hurt his knee, and three 
days later had low back pain.  Surgery on the knee caused 
resultant numbness in the left leg.  The veteran reported 
continual, mid-low, pulsating back pain.  The examiner's 
impression was that the veteran's primary difficulty was 
secondary to his left knee injury, and that the veteran had 
some pain in the low back on a musculoskeletal basis with no 
evidence of discogenic disease.  The examiner imagined that 
the back pain was being augmented by the change in gait 
necessitated by the left knee pain and brace.

In November 1991, the RO granted service connection for a low 
back strain disability, and assigned a noncompensable 
evaluation under diagnostic code 5295.  

An October 1992 radiology report was submitted, which showed 
a normal lumbar spine.  A physical therapy evaluation from 
August 1994 noted that the veteran complained of increasing 
pain with extended periods of sitting or standing in the low 
back and left leg.  A physical therapy order, dated February 
1998, noted that the veteran was in a motor vehicle accident 
that month, and had had low back pain in the lumbar area with 
radiation down the left leg.  A March 1998 x-ray noted that 
the veteran had a bulging disc impinging on the thecal sac 
centrally, left paracentrally at L5-S1.  

VA outpatient treatment records referred to low back pain and 
a new problem of injury to the coccyx as of October 1998.  
Also of record is a December 1999 note from D. Doughtery that 
the veteran was under care for lumbar sacral strain, and that 
the veteran was unable to return to work for a couple of 
weeks or more.  

The veteran had a January 2000 VA examination concerning the 
low back.  The veteran reported that the chronic pain since 
the skiing accident frequently radiated to the left buttock 
and posterior thigh.  He stated that there had also been 
occasions when some minor awkward movement would cause pain, 
but he had never been bedridden until an incident in December 
1999, when he was off work for several weeks because of such 
an incident.  The veteran always had difficulty sleeping 
unless he slept on his side, and he had to put a pillow under 
his left side if he slept on his back.  The veteran stated 
that he had never had any extensive investigation or recent 
x-rays of his back condition.  The veteran was diagnosed as 
having chronic low back pain, with some minor exacerbations, 
but one recent major exacerbation, and a suggestion of left 
radicular pain.  A February 2000 CT scan of the lumbar spine 
revealed a left central bulging disc, L5-S1.  

A May 2000 VA radiology consultation noted the veteran's 
clinical history that he had lumbar pain with radiation down 
the left leg, which began after a motor vehicle accident in 
February 1998, and the pain persisted.  A CT scan showed a 
bulging disc that impinged on the thecal sac centrally, left 
paracentrally at L5-S1.

The veteran's October 2001 claim described a different 
timeline concerning the car accident.  He stated that the RO 
had cited the incorrect date of February 1998, when in fact, 
the motor vehicle accident occurred in October 1998.  He 
noted the MRI showing the bulging disc was from March 1998.  
The veteran stated that the back pain and discomfort had been 
continuous, and the daily radiating pain made the simplest 
actions very painful.  

In January 2001, the veteran complained at the Phoenix VA 
Outpatient Clinic that his legs were going numb all the way 
around.  A September 2001 back examination found tight muscle 
spasm in the bilateral lumbar area, with poor range of motion 
in forward bend.  The veteran reported that pain radiated 
down his legs, and that he did not remember injury.  A few 
days later, the veteran reported relief due to muscle 
relaxants.  

A December 2001 VA examination noted the veteran's daily low 
back and radiating pain, and that he took naproxen, and 
propoxyphene and methocarbamol as necessary.  The veteran was 
diagnosed as having chronic low back pain with a bulging disc 
and symptomatic left radicular pain.  

Of record is a January 2002 report from James Maxwell, M.D., 
reporting that the veteran had recently slipped at work, and 
developed immediate onset of back and bilateral buttock pain.  
Radiographic data showed pronounced disc space narrowing at 
L5-S1, and the veteran was diagnosed as having herniated 
nucleus pulposus.  The veteran was given an epidural 
injection.  Dr. Maxwell operated on the veteran's back in May 
2002, performing a microscopic lumbar decompression, 
laminotomy left L5, discetomy left L5-S1, and foraminotomy 
left L5-S1.

At November 2002 hearing before a Decision Review Officer, 
the veteran testified that in terms of the bulging disc, he 
had probably had the same problem for as long as he could 
remember once he got out of the military.  He stated that it 
was not until December 4 when he had this examination that 
the medical professionals realized and acknowledged he had a 
herniated disc.  It had been bypassed for a long time.  The 
veteran reported symptoms of numbness, tingling, and 
paralysis of the left leg.  The veteran testified that he was 
having these symptoms before the work accident.  The veteran 
clarified that he fell on his low back.  

A December 2002 VA examination assessed the veteran's low 
back.  The veteran generally reported his medical history, 
including the recent fall at work.  After a physical 
examination, the examiner opined that there was essentially 
no relationship between the service connected low back 
condition and the history of herniated nucleus pulposus, 
surgically treated in 2002.  By history the low back 
condition was significantly aggravated by this injury, and 
lead to paralysis of toes on the left, plus numbness, plus 
bowel difficulty, which the veteran stated, to an extent, 
persisted.  There were not symptoms that he had had  
previously until the slip and fall at work in December 2001.  
Certainly, the examiner opined, the slip and fall could have 
symptomatically aggravated his pre-existing low back strain, 
but it was the slip and fall that lead to the surgery.  

Another VA examiner assessed the veteran's back at the same 
time, and opined that the veteran's low back pain, which 
started in service and was severely exacerbated from his fall 
of a year earlier (and perhaps even an exacerbation of two 
years earlier), created the herniated nucleus pulposus.  
Therefore, "the degree of probability of his previous back 
pain sustained in the service related to this, considering he 
was not at all functionally impaired, seemingly is less that 
5 percent."  The examiner stated that there appeared to have 
been, both historically from the C-file, as well as on 
examination, a substantial amount of embellishment.  Clearly, 
the veteran was not incapacitated with his previous back pain 
prior to December 2001 as compared to the present.  

Of record is a July 2003 neurologic consultation from Pawn 
Jain, M.D., who stated that the most likely diagnosis causing 
the veteran's decreased ankle reflex and bilateral foot drop 
was neurogenic pain due to epidural scarring tissue.

The RO continued to assess the veteran's low back disability 
under diagnostic code 5295 when granting an increased 
evaluation in March 2003.  

Hypertension

A January 1999 VA treatment report noted that the veteran 
came in for follow-up concerning hypertension that was well 
controlled with lisinopril.  Treatment records from the 
Phoenix VA Medical Center indicate the following blood 
pressure readings:  February 2001 at 131/84; March 2001 at 
137/87; May 2001 at 132/72; June 2001 at 135/82, 162/84, and 
162/94; September 2001 at 125/75; June 2002 at 141/97. 

At his November 2002 hearing before a Decision Review 
Officer, the veteran testified that lisinopril did not 
control his hypertension, and because of that, his physician 
asked him to wear a cuff to regularly monitor his blood 
pressure.  The veteran's physician wanted to see him after 
six months of monitoring, but if the blood pressure stays 
high for more than a week, the veteran should come in on an 
emergency walk-in basis.  

A December 2002 VA examination assessed the current severity 
of the veteran's hypertension, and the examiner noted that 
the disability seemed to be well controlled by lisinopril.  
There were no related symptoms.  The veteran had no 
complications such as stroke, circulatory problems, or 
coronary artery disease.  The veteran's blood pressure was 
110/82.  


II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability. The governing norm in these exceptional cases is 
where the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


Asthmatic Bronchitis

A 100 percent rating is assigned for FEV-1 less than 40 
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, Code 6602.

Low Back Strain

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).  

Before revisions, diagnostic code 5292 provides for ratings 
based on limitation of motion of the lumbar spine. When such 
limitation of motion is moderate, a 20 percent rating is 
warranted.  When limitation of motion is severe, a 40 percent 
rating is warranted.  The maximum rating under DC 5292 is 40 
percent.  38 C.F.R. § 4.71a.

Diagnostic code 5295 provides a 40 percent rating is 
warranted severe lumbosacral strain, with a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

The regulations regarding diseases and injuries to the spine, 
were revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, under 38 C.F.R. § 4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine		100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Hypertension

A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 2 or more 
times on at least 3 different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Code 7101.  

III.  Analysis

Asthmatic Bronchitis

The most recent VA examination did not find a FEV-1 less than 
40 percent predicted, or, FEV-1/FVC less than 40 percent, or, 
more than one attack per week with episodes of respiratory 
failure, or, that the veteran required daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications for a 100 percent rating.  
Particularly, the examiner noted that the veteran had not 
received any oral or systemic steroids.  There is no 
objective evidence that the veteran's manifestation of 
service-connected bronchial asthma meets the criteria for a 
maximum schedular under diagnostic code 6602.

Low Back Strain

The veteran is not entitled to a rating in excess of 20 
percent for his service-connected low back strain.  It is 
noted that the RO appropriately continued to rate the 
veteran's disability under diagnostic code 5295 for 
lumbosacral strain, rather than considering various rating 
criteria concerning disc diseases of the lumbar spine.

The reason that these other rating criteria are not relevant 
in considering the current severity of the veteran's low back 
strain is that the veteran is not service-connected for any 
disc disease of the low back.  The last two VA examinations 
of record chronicle the development of the veteran's 
herniated nucleus pulposus, which, based on the objective 
evidence of record, is related to a motor vehicle accident 
and a fall at work.  The examiners did not find that the 
veteran's service-connected low back strain caused the new 
disc disorder-rather, events totally unrelated to the in-
service incurrence of strain in the low back were responsible 
for subsequent back problems.

Because the veteran's neurological manifestations are not due 
to the service-connected low back strain, any such problems 
are not properly assessed in terms of the current severity of 
low back strain.  As such, under diagnostic code 5295, the 
veteran does not exhibit severe lumbosacral strain, with a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion, 
for a 40 percent rating.  Additionally, limitation of motion 
is not severe under diagnostic code 5292 for a 40 percent 
rating.  

Furthermore, under the new rating schedule effective 
September 26, 2003, the veteran does not exhibit unfavorable 
ankylosis of the entire cervical spine, or, forward flexion 
of the thoracolumbar spine 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine for a 40 rating.  

Notably, the x-rays from the time when service connection was 
initially granted showed a normal lumbar spine.  X-rays taken 
after notations in medical reports of a motor vehicle 
accident in 1998 showed disc problems.  A radiographic result 
after the fall at work showed herniated nucleus pulposus 
(HNP).  Though the veteran contends that the HNP stems from 
the back disability incurred in service (low back strain), 
the objective evidence relates a different sequence of 
events.  The VA examiners did not find that the HNP and 
resultant neurological problems were due to increased 
severity of the low back strain; instead, any increased back 
problems came from traumatic events separate from a worsening 
of the service-connected disability.  

Because according to 38 C.F.R. § 4.1 the rating schedule is 
primarily a guide in the evaluation of disability resulting 
from diseases and injuries encountered as result of or 
incident to military service, any disease and injury 
encountered not as a result of or incident to military 
service cannot be considered under the schedule.  As such, 
the veteran's service-connected low back strain is 
appropriately reflected with a 20 percent evaluation.  

Hypertension

According to recent blood pressure readings, and the December 
2002 VA examination, the veteran's hypertension is well 
controlled with consistent use of prescribed medication.   No 
reading showed a diastolic pressure of predominantly 110 or 
more with definite symptoms for a 20 percent evaluation.  The 
highest diastolic pressure in June 2002 was 97. Generally, 
the veteran's diastolic pressure hovered in the mid-80s.  As 
such, there is no basis for an increased evaluation at this 
time.  

Because current evaluations are proper and the veteran has 
not been frequently hospitalized, the application of the 
regular schedular standards is not impractical and an 
extraschedular is not in order at this time.  38 C.F.R. 
§ 3.321(b)(1).  


ORDER

Entitlement to a rating in excess of 60 percent for asthmatic 
bronchitis is denied.

Entitlement to a rating in excess of 20 percent for low back 
strain is denied.

Entitlement to a rating in excess of 10 percent for chronic 
hypertension is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


